Case: 11-20517       Document: 00512059828         Page: 1     Date Filed: 11/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 20, 2012
                                     No. 11-20517
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HORACIO MAJARREZ SANCHEZ, also known as Horacio Manjarrez-Sanchez,
also known as Horoacio Sanchez Manjarrez, also known as Horoacio Manjarrez
Sanchez, also known as Valente Delacruz,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CR-37-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Horacio Majarrez Sanchez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sanchez has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20517    Document: 00512059828     Page: 2   Date Filed: 11/20/2012

                                 No. 11-20517

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2